In a proceeding to stay arbitration of an uninsured motorist claim, petitioner, Arnica Mutual Insurance Company, appeals from a judgment of the Supreme Court (Siracuse, J.), dated September 15, 1980 and entered in Kings County, which (1) adjudged that respondent Hartford’s cancellation of respondent Ortero’s policy was valid, (2) vacated a temporary stay of arbitration previously obtained by petitioner, and (3) directed that the petitioner proceed to arbitration. Judgment reversed, on the law, with $50 costs and disbursements and application for a permanent stay of arbitration granted, (see Cohn v Royal Globe Ins. Co., 67 AD2d 993, affd 49 NY2d 942; Matter of Travelers Ind. Co. v Rammer, 72 AD2d 817.) Cohalan, J. P., Margett, O’Connor and Thompson, JJ., concur. [105 Misc 2d 427.]